DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
 	Claims 1-4, 17-22, 31, 32, 60, 62-78 are pending.  Claims 63-78 are new.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2020.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-4, drawn to a method of inducing immune tolerance comprising administering to a patient an effective amount of (i) a composition comprising a high-density lipoprotein-derived nanoparticle with comprises an mTOR inhibitor..
Group II, claim(s) 17-22, drawn to a method for prophylaxis of organ or tissue rejection comprising administering to a patient an effective amount of (i) a composition comprising a high-density lipoprotein-derived nanoparticle with comprises an mTOR inhibitor.
Group III, claim(s) 31, 32, 60 and 63-68, drawn to a nanoparticle composition comprising a high-density lipoprotein (HDL)-derived nanoparticle which comprises rapamycin or a pharmaceutically acceptable salt thereof, or prodrug thereof, wherein the HDL-derived nanoparticle comprises apolipoprotein A-1 (ApoA-1), 1,2-dimyrisotyl-sn-glycerol-3-phosphatidylcholine (DMPC) and 1-myristoyl-2-hydroxy-sn-glycero-phosphocholine (MHPC), and wherein the weight ratio of DMPC to MHPC is about 3:1, and wherein the nanoparticle composition has discoidal morphology and a diameter from 10-250 nm.  
Group IV, claim(s), 62 and 69-78, drawn to a pharmaceutical combination comprising i) a high-density lipoprotein (HDL)-derived nanoparticle which comprises rapamycin or a pharmaceutically acceptable salt thereof of prodrug thereof, and ii) a high-density lipoprotein (HDL)-derived nanoparticle which comprise a CD40-TRAF6 inhibitor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II are already withdrawn.

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Cho (US 2013/0252879.   Cho discloses a method of inducing immune tolerance (no patentable weight) comprising administering to a patient an effective amount of a composition (administering an effective amount of a formulation; paragraphs [0020]-[0022]) comprising a high-density lipoprotein-derived nanoparticle (HDL) which comprises an mTOR inhibitor (formulation comprises high-density lipoprotein with a particle size of about 100 angstroms (nanoparticle) comprising rapamycin (mTOR inhibitor); paragraphs [0027]-[0031]) and optionally (ii) a composition comprising a high-density lipnprotein-derived nanoparticle (HDL) which comprises a CD40-TRAF6 inhibitor.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618